Citation Nr: 1039107	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for bilateral foot disorders.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The appellant had active service from February 1971 to May 1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in which the RO, in part, denied the 
appellant's claim of entitlement to service connection for 
bilateral foot disorders.

In his May 2005 VA Form 9, the appellant requested a Travel Board 
hearing.  In a VA Form 9 submitted in December 2008, the 
appellant stated that he did not want a Board hearing.  The Board 
sent the appellant a hearing clarification letter in April 2009; 
the appellant responded that same month and stated in writing 
that he did not want to have a Board hearing.  Accordingly, his 
hearing request was effectively withdrawn.  38 C.F.R. 
§ 20.704(e).

In May 2009, this matter was remanded for additional development 
and adjudication.  

In the May 2009 decision, the board noted that, under 
38 U.S.C.A. § 1151, a claimant may be eligible for 
compensation for additional disability that is 
etiologically linked to VA treatment by the appropriate 
standard.  In a December 2008 written statement, the 
appellant indicated that he had incurred additional 
bilateral foot disorders as a result of treatment he 
received in a VA medical facility.  The Board therefore 
referred the 38 U.S.C.A. § 1151 claim to the RO for 
appropriate action.

In the May 2009 decision, the Board also noted that the 
appellant's claim for service connection for bilateral foot 
disorders was originally denied in a rating action issued in 
September 2000.  There was a significant change in the law on 
November 9, 2000, when the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2002 & Supp. 
2008)) became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law was 
applicable to all claims filed on or after the date of enactment 
of the VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This law also 
eliminated the concept of a well-grounded claim and superseded 
the decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was not 
well grounded.  Section 7(b) of the VCAA states that, in the case 
of a claim for benefits finally denied as being not well grounded 
between July 14, 1999 and November 9, 2000, the claim can be 
readjudicated upon the request of the claimant or the Secretary's 
own motion as if the denial had not been made. 

The Board then noted that, in the September 2000 rating action, 
the RO had denied the appellant's bilateral foot disorders 
service connection claim based on a determination that the claim 
was not well grounded.  Therefore, the denial of the claim for 
service connection for bilateral foot disorders met the criteria 
of section 7(b) and the Board found that this claim was not one 
that required new and material evidence.  In this regard, the 
Board noted that the General Counsel indicated that under section 
7(b) of the VCAA, the VA, upon request of the claimant or upon 
the motion of the Secretary of VA, must readjudicate certain 
finally decided claims "as if the denial or dismissal had not 
been made."  The General Counsel held that if readjudication 
under section 7(b) is timely initiated, the first readjudication 
of the claim must be made by the agency of original jurisdiction.  
VAOPGCPREC 3-2001.  The Board noted, however, the RO never 
readjudicated the claim, but adjudicated the claim as one for new 
and material evidence.  In a rating decision issued in January 
2005, the RO, in part, reopened and denied the bilateral foot 
disorders service connection claim.  This was confirmed and 
continued in a rating decision issued in April 2005, and led to 
the present appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, a review of the appellant's service medical records 
revealed that he sought treatment for sore feet in May 1971.  It 
appeared that his heels were examined.  Post-service medical 
records indicate that the appellant, while hospitalized in a VA 
facility in September 1976, was diagnosed with plantar 
callosities of both feet, as well as a fifth left toe clavus.  
The VA treatment records from the current decade indicate that 
the appellant has continued to receive VA medical treatment for 
various bilateral foot disorders, including callosities.

Based on the foregoing, the Board, in its May 2009 remand, found 
that the duty to assist required that a VA medical opinion should 
be obtained.

A VA examination was conducted in August 2009.  After examining 
the Veteran and his claims file in connection with the claim, the 
Veteran was diagnosed as status post multiple enucleated 
keratoses, hallux limitus, with bunion deformity, all left foot; 
hallux limitus with bunion and multiple nucleated keratoses right 
foot; and surgical changes involving the feet bilaterally.  An x-
ray indicated that these surgical changes involved the right foot 
manifested by resection of the right fifth metatarsal head as 
well as fusion of the first tarsometatarsal joint.  There were 
also the same surgical changes involving the [left] foot without 
fusion.  The examiner gave a medical opinion, stating that the 
Veteran's bilateral foot pathology was less likely as not (less 
than 50/50 probability) caused by or a result of normal feet 
examination upon separation and no complaints of feet problems 
one year after discharge.  The examiner stated that the rationale 
for this opinion was that there was no documentation in the 
Veteran's claims file or otherwise of bilateral foot pathology 
causally or etiologically related to the Veteran's period of 
military service.  The examiner, however, then went on to opine 
that the Veteran's bilateral foot pathology is related to 
symptoms or signs that may have occurred within one year of his 
service separation in May 1974, and that the bilateral foot 
pathology is related to symptoms or signs that may have occurred 
in service from February 1972 to May 1974.  

The Board finds that the opinion provided by the August 2009 VA 
examiner to be unclear.  The examiner first states that the 
Veteran's bilateral foot condition is less likely as not causally 
or etiologically related to the Veteran's period of military 
service.  The examiner referenced the normal foot examination 
upon service separation and indicated that there were no 
complaints of foot problems one year after discharge.  The 
examiner, however, then stated that the Veteran's bilateral foot 
pathology is related to symptoms or signs that may have occurred 
within one year of his service separation in May 1974, and that 
the bilateral foot pathology is related to symptoms or signs that 
may have occurred in service from February 1972 to May 1974.  

The Board also notes that, in addition to the diagnoses noted by 
the VA examiner, the Veteran's VA treatment records indicate that 
the Veteran has been diagnosed with osteoarthritis of the feet. 

Based on the foregoing, the Board concludes that this matter must 
be remanded and that, upon remand, the RO should arrange for the 
Veteran's claims folder to be reviewed by the examiner who 
prepared the August 2009 VA report (or a suitable substitute if 
this examiner is unavailable), for the purpose of preparing an 
addendum that clarifies whether any or all of the Veteran's 
bilateral foot disorders had their onset in service, whether 
arthritis of the feet had its onset within one year of service, 
or whether any of the diagnosed foot disorders are otherwise 
related to service.  

In this regard, the Court has held that a medical examination 
report must contain clear conclusions with supporting data, and a 
reasoned medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions"); Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the 
effort to provide an examination for a service connection claim, 
even if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided).   

Upon remand, the RO should also update the Veteran's claims file 
with any outstanding medical records that may be related to the 
Veteran's claim.  This should include updated treatment records 
from the Central Alabama VA medical system dated since May 2010.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
that have treated him since service for his 
foot disorders.  This should include 
records of the Veteran's treatment with the 
Central Alabama VA medical system dated 
since May 2010.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the Veteran should be informed in 
writing.  The Veteran may submit medical 
records directly to VA.  

2.  After associating with the claims folder 
all available records received pursuant to 
the above-requested development, the RO 
should arrange for the Veteran's claims 
folder to be reviewed by the examiner who 
prepared the August 2009 VA examination 
report (or a suitable substitute if such 
examiner is unavailable), for the purpose of 
preparing an addendum that clarifies whether 
any or all of the Veteran's bilateral foot 
disorders had their onset in service, whether 
arthritis of the feet had its onset within 
one year of service, or whether any of the 
diagnosed foot disorders are otherwise 
related to service.  The claims folder must 
be made available to the examiner(s) for 
review in conjunction with the 
examination(s), and the examiner(s) should 
acknowledge such review in the examination 
report).  

Based on his/her review of the case, the 
examiner is specifically requested to 
offer an opinion as to: 

(a)  Does the Veteran currently have 
bilateral foot disorders?  If so, state 
the diagnosis or diagnoses. 

(b)  If the examiner finds that the 
Veteran has bilateral foot disorders, did 
such disorders have their onset during 
active duty, or are these conditions 
otherwise related to the Veteran's 
military service?  

(c)  Does the Veteran have arthritis of 
the bilateral feet?  If so, did such 
disorder have its onset within one year 
of separation from active duty? 

The examiner is asked to comment on the 
Veteran's service and post-service medical 
treatment records.  In offering any 
opinion, the examiner must consider the 
Veteran's lay statements regarding the 
incurrence of his claimed disorders and the 
continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.  

The examiner should offer the revised 
opinions in an addendum to the August 2009 
report. 

3.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and an 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


